Citation Nr: 1716553	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  10-24 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1972 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded the case for further development in June 2015 and May 2016.  In the June 2015 decision, the Board also awarded service connection for degenerative joint disease in each knee and diabetes.  The case has since been returned to the Board.  The procedural posture of this appeal has been set out in the prior remands.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration. In that regard, the Board finds that there was not substantial compliance with the May 2016 remand.  See Stegall v. West, 11 Vet. App. 268, 271   (1998) (finding that a remand by the Board confers on the appellant a right to compliance with the remand orders).

In the Board's May 2016 remand, the Board requested a new VA examination to evaluate the Veteran's service-connected hypertension, to include consideration of his "'two plus pitting edema bilateral feet to upper third of lower leg.'"  The Board specified that the examiner should discuss the "nature, frequency, severity, and duration of his symptomatology."  Although the June 2016 examiner found that the Veteran's pitting edema was at least as likely caused by one of the hypertension medication's adverse reactions, the examiner did not evaluate the Veteran's pitting edema so that the Board can fully evaluate his disability picture.  Accordingly, remand is warranted.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one.").  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to determine the severity and manifestations of his service-connected hypertension, to include his pitting edema, which has been found to be at least as likely caused by one of the hypertension medication's adverse reactions. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file.

 It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology. If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

 The examiner should report all signs and symptoms necessary for rating the Veteran's disability pursuant to the Schedule for Rating Disabilities. Specifically, the examiner should include a discussion of the nature, frequency, severity, and duration of the symptomatology attributable to his pitting edema necessary for rating that disability picture pursuant to the Schedule for Rating Disabilities.   

 A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available for review.

2.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs, to include consideration of an extraschedular evaluation under 38 C.F.R. § 3.321 (b) if warranted.   

 5. When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






